TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00662-CR


In re James B. Matthews


Parrin Hayes, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 9024009, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to Parrin Hayes's appeal from a judgment of
conviction for possession of cocaine.  The subject of this proceeding is James B. Matthews,
appellant's counsel.
The time for filing appellant's brief in this cause was extended three times on
counsel's motion.  On July 28, 2003, in granting the third motion, this Court ordered counsel to
tender a brief on appellant's behalf no later than August 8, 2003.  Counsel failed to file a brief as
ordered.
Therefore, the said James B. Matthews is ordered to appear in person before this
Court on the 10th day of September, 2003, at 8:30 o'clock a.m., in the courtroom of this Court,
located in the Price Daniel, Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas,
then and there to show cause why he should not be held in contempt and sanctions imposed for his
failure to obey the July 28, 2003, order of this Court.  This order to show cause will be withdrawn
and the said James B. Matthews will be relieved of his obligation to appear before this Court as
above ordered if the Clerk of this Court receives appellant's brief by September 5, 2003.
It is ordered August 14, 2003.

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish